In an action to recover property damage, defendant Eileen Wachtel appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County, dated October 21, 1977, as denied her cross motion to dismiss the complaint and cross complaint as against her. Order reversed insofar as appealed from, on the law and the facts, with $50 costs and disbursements payable by plaintiff-respondent, and cross motion granted. Plaintiff sought to effect service of process on Eileen Wachtel, an infant over the age of 14 years, by complying with CPLR 308 (subd 2) and CPLR 309. In our view plaintiff failed to meet the requirements of those statutes since no copy of the summons and complaint was mailed either to the infant or her parent. Hopkins, J. P., Martuscello, Damiani and Rabin, JJ., concur.